Citation Nr: 1043150	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in pertinent part, denied entitlement to an 
increased rating in excess of 30 percent for PTSD and denied 
entitlement to TDIU.

The May 2003 rating decision also denied entitlement to an 
increased rating for bilateral hearing loss and tinnitus.  The 
Board's September 2005 decision denied the Veteran's PTSD and 
bilateral hearing loss increased rating claims, as well as his 
TDIU claim.  No decision was issued as to his tinnitus increased 
rating claim as a stay on such claims had been imposed by the 
Secretary of Veterans Affairs pending the adjudication of a case 
before the United States Court of Appeals for the Federal 
Circuit.

This decision was appealed to the Court of Appeals for Veterans 
Claims (CVAC). An August 2006 order vacated and remanded the 
Board's September 2005 decision per an August 2006 Joint Motion 
for Remand.

In August 2006, the Veteran was informed that his previous 
attorney had retired from practicing law and that VA would no 
longer be able to recognize him as the Veteran's representative.  
The Veteran was advised that he could choose to represent 
himself, or appoint a Veterans' Service Organization or a 
different private attorney to represent him.  No response to this 
letter has been received nor has another agent been appointed to 
represent the Veteran.  The Board will therefore assume that the 
Veteran is representing himself in this action.

In February 2007, the Board adjudicated the claim for an 
increased rating for tinnitus and remanded the remaining issues 
on appeal for additional development and adjudication.

A March 2008 rating decision increased the Veteran's bilateral 
hearing loss disability rating to 40 percent beginning on 
November 14, 2007, the date of his most recent audiology 
examination.  

In June 2009, the Board adjudicated the bilateral hearing loss 
claim and remanded the PTSD and TDIU issues.  The case has been 
returned now to the Board for further appellate action.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by sleep impairment, intrusive 
thoughts, nightmares, flashbacks, irritability, decreased 
socialization, depressed mood, mild memory impairment and 
difficulty concentrating that result in occupational and social 
impairment with no more than occasional decreases in work 
efficiency.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in March 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased rating.  
The letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  He was informed that VA provided ratings 
based on the rating schedule and was given examples of the 
evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the March 2007 letter.  

The Court had also held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the claimant 
that, to substantiate such a claim: 1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; 2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; 3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and 4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by evidence 
of a disability's impact on daily life and that VA provide notice 
with regard to potential diagnostic code criteria (element 2).  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
The generic first, third, and fourth elements of the veteran's 
court's decision were not disturbed by the Federal Circuit's 
decision.  The Veteran received the required Vazquez notice in 
the March 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of the March 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any 
timing deficiency has been cured.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records of treatment reported by 
the Veteran, including service treatment records and records from 
various federal agencies.  While the Veteran reported treatment 
at a Veteran's Center, a January 2010 response from the center 
stated that such records were not available.  Additionally, the 
Veteran was provided a proper VA examination in December 2007 for 
his PTSD claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The schedular rating criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

In a March 2002 rating decision, the Veteran was granted service 
connection for PTSD with an initial 30 percent rating, effective 
November 16, 2000.  Notice of this decision was provided that 
same month.  The Veteran submitted a claim for an increased 
rating for PTSD in February 2003 based on a worsening of 
symptomatology.  Therefore, the relevant focus for adjudicating 
the Veteran's claim is the period beginning with March 2002, the 
date of the last rating decision.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's VA medical records dating from March 2002 to 
September 2009 indicate that symptoms of PTSD included chronic 
sleep impairment, intrusive thoughts, nightmares/flashbacks, 
irritability, decreased socialization, depressed mood, mild 
memory impairment and difficulty concentrating.  These symptoms 
more approximate those listed in the criteria for a 30 percent 
rating.

There have been few, if any, reports of the symptoms listed in 
the criteria for a 50 percent rating.  The Veteran's VA medical 
records indicate that his speech was normal, his thought process 
and content were unremarkable, and his judgment and insight were 
good.  His affect has been described as broad, full and 
appropriate and has not been described as flattened.  His memory 
loss has been described as mild.  Moreover, he reported during a 
December 2007 VA examination that he did not have panic attacks 
and there is no evidence of panic attacks in the record.  

As to the Veteran's overall social impairment, he has reported 
good relationships with his family members, particularly with his 
wife of over 40 years, his three children, his grandchildren and 
his brother.  He participates regularly in several hobbies, 
including fishing, hunting, riding motorcycles and training dogs.  
During an April 2003 VA examination, the Veteran stated that he 
had good relationships with his wife and his children, although 
at times he does not get along well with their spouses.  He 
reported that he went to the grocery store once or twice a week 
and sometimes cooked for his family.  

During the December 2007 VA examination, he again reported a good 
relationship with his wife, although he stated he wasn't as close 
with his children because they thought he was too bossy.  He 
reported that he spoke with his brother several times weekly, 
that he socialized to some extent with his neighbors and that he 
attended Sunday school twice monthly.  

In terms of occupational functioning, the Veteran worked as a 
heavy surface mining equipment operator for several years until 
he was permanently laid off in December 2002.  Prior to being 
laid off, he stated that he worked 15-18 hours per day, six to 
seven days a week.  He reported during the December 2007 VA 
examination that he functioned well during his last employment 
and that he retired based on eligibility only when he was unable 
to find new work.  The December 2007 VA examiner found that the 
Veteran was employable from a mental health perspective.  

The April 2003 VA examiner concluded that the Veteran's condition 
had improved from the past VA examination and found that his 
issues with getting along with people were probably a personality 
problem more likely from his background than from PTSD.  The 
December 2007 VA examiner specifically found that the Veteran's 
PTSD symptomatology resulted in an occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to PTSD signs and symptoms, but with 
generally satisfactory functioning.  This language is consistent 
with the description provided for a 30 percent rating.  

Moreover, the Veteran has consistently been assigned GAF scores 
throughout VA treatment records and two VA examinations between 
61 and 63.  A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  
While the December 2007 VA examiner assigned a GAF score of 60 
and described the Veteran's symptoms as moderate, the examiner 
specifically found that the Veteran's symptoms were not 
indicative of reduced reliability and productivity, the 
description under the 50 percent rating.  

Given the evidence above, the GAF scores and the assessments of 
the Veteran's overall occupational and social functioning 
indicate that the Veteran has PTSD symptoms which cause mild to 
moderate difficulties in social and occupational functioning.  He 
has been able to maintain effective social relationships as shown 
by his long standing marriage and his good relationship with his 
family.  Hence, it cannot be found that symptoms more nearly 
approximate a 50 percent rating.   
38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.   


ORDER

Entitlement to an increased rating in excess of 30 percent for 
PTSD is denied.  


REMAND

In June 2009, the Board remanded the Veteran's claim, in part, to 
obtain an opinion as to the impact the service connected PTSD, 
bilateral hearing loss and bilateral tinnitus had on his ability 
to obtain and maintain gainful employment.  A VA opinion was 
obtained in June 2009.  However, the examiner stated that as a 
psychological expert, he was poorly qualified to assess the 
impact of hearing loss and tinnitus upon the Veteran's 
employability.  The examiner concluded after briefly speaking 
with the Veteran and reviewing the claims file that it did not 
appear that service connected PTSD in conjunction with bilateral 
hearing loss and tinnitus would preclude him from maintaining 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  The examiner then 
stated, however, that a hearing specialist would be better 
qualified to opine as to the nuanced effects of the Veteran's 
hearing loss disability upon employability.    

The Board notes that the Veteran received a VA audiological 
examination in November 2007 and that the examination report was 
of record at the time the examiner provided the June 2009 
opinion.  The June 2009 VA examiner did not discuss the audiology 
examination report.  Moreover, the statements made about not 
being competent to render the opinion request clearly cast doubt 
over the conclusions made.  Therefore, the Board finds the June 
2009 opinion to be inadequate for the purpose of adjudicating the 
issue of entitlement to TDIU.  

The November 2007 audiological examiner found that the Veteran 
would still be employable based on his hearing ability but he 
would have some difficulty understanding speech clearly in all 
but ideal listening environments.  His ability to communicate 
with ease would be impaired and it would be best if he were 
working in a job which did not require frequent communication.  
The examiner stated that the opinion was based upon his hearing 
impairment only and that a mental health professional would have 
to give their opinion regarding the effects of the Veteran's 
PTSD.  

The Court has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist requires 
that VA obtaining an examination which includes an opinion on 
what effect the Veteran's service connected disabilities have on 
his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (1998).  

Regulations require that VA consider the combined effects of the 
service connected disabilities have on employment.  38 C.F.R. 
§ 4.16.  Hence, the Board is required to obtain an opinion that 
considers the combined effects of the service connected 
disabilities on employability.

As the record does not include a VA opinion by a qualified 
medical professional that sufficiently assesses what impact the 
Veteran's service connected disabilities in combination have on 
his ability to obtain and maintain employment, a remand is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the combined impact the 
Veteran's service connected disabilities on 
his ability to obtain and maintain gainful 
employment.  The examiner should review the 
claims folder and note such review in the 
examination report.

The examiner should provide an opinion as to 
whether the service connected PTSD, bilateral 
hearing loss, and bilateral tinnitus 
disabilities would prevent the Veteran from 
obtaining or maintaining gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  The 
examiner should provide a rationale for this 
opinion.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
claims file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


